Citation Nr: 1601904	
Decision Date: 01/15/16    Archive Date: 01/21/16	

DOCKET NO.  06-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE
 
1.  Entitlement to service connection for the postoperative residuals of a left total hip replacement, with degenerative arthritis.


2.  Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1967 to April 1970.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
This case was previously remanded by the Board in July 2009, December 2010, March 2013, November 2013, and June 2014 for additional development.  The case is now, once more, before the Board for appellate review.
 
For reasons which will become apparent, the issue of entitlement to an increased evaluation for Type II diabetes mellitus is being REMANDED to the agency of original jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  
 
 
FINDING OF FACT
 
A chronic left hip disability, including degenerative arthritis, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  
 

CONCLUSION OF LAW
 
A chronic left hip disability was not incurred in or aggravated by active military service, and degenerative arthritis of the left hip may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2005 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  There is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's file, to include testimony presented before the undersigned Veterans Law Judge in April 2009, service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 

Service Connection
 
The Veteran seeks entitlement to service connection for postoperative residuals of a left total hip replacement with degenerative arthritis.  It is contended that the Veteran's present left hip pathology is the result of trauma incurred during multiple parachute jumps, as well as bodily  "wear and tear," including the carrying of a heavy rucksack, during the Veteran's period of active military service.  
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis, including degenerative arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  
 
The Veteran served on active duty from April 1967 to April 1970, to include service in Vietnam from November 1967 to November 1968.  While in service the Veteran served as a light weapons infantryman, and was awarded the Combat Infantryman's Badge.  While the Veteran completed airborne training in October 1967, to include five training jumps, there is no evidence of any subsequent parachute jumps during the appellant's active duty service, a fact he does not contest.  
 
Service treatments are negative for any evidence whatsoever of an injury to the Veteran's left hip.  In October 1969, the Veteran was diagnosed with a sprained left knee after twisting it while playing football.  At the time of the Veteran's service separation examination in February 1970, he denied any problems with swollen or painful joints, and similarly denied any bone, joint, or other deformity, in addition to arthritis.  A physical examination of the Veteran's musculoskeletal system, including the lower extremities, conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  
 
The earliest clinical indication of a chronic left hip disorder is revealed by a VA radiographic study dated in April 2003, 33 years following the Veteran's discharge from service.  At that time degenerative changes in both hips and sacroiliac joints were found.  
 
During the course of a VA orthopedic consultation in mid-June 2003, the Veteran gave a "2 to 3 year history" of the gradual onset of left knee pain, which extended along the lateral aspect of his left thigh.  Radiographic studies revealed radiographic evidence of marked degenerative changes of the left hip.  The pertinent diagnosis noted was left hip osteoarthritis.  
 
In correspondence of mid-June 2005, a VA physician wrote that her patient, the Veteran, suffered from severe degenerative arthritis of his left hip, and that he was a paratrooper in the military "with multiple jumps."  Further noted was that the advanced arthritis in the Veteran's hip would require him to have a hip replacement in the near future.  According to the VA physician, it was "unusual" to see this type of problem in a young patient, though the Veteran reported "several injuries" while serving as a paratrooper.  In the opinion of the VA physician, "exploration" should be undertaken to determine if the Veteran's left hip problems constituted a "service-connected injury."  
 
During the course of private treatment in October 2005, the Veteran gave a history of stiffness and pain followed by a limited left hip motion which had reportedly been present for approximately eight years.  According to the Veteran, he had injured his left hip in 1967 while a paratrooper in service.  Radiographic studies of his left hip conducted at that time were reportedly negative.  
 
In December 2005 correspondence the VA physician who had provided the June 2005 statement wrote that the Veteran, her patient, suffered from severe degenerative arthritis of his left hip, and that he was a paratrooper in the military "with multiple jumps."  Once again, the physician indicated that it was "unusual" to see that type of problem in a young patient, though the Veteran reported several injuries while serving as a paratrooper.  According to the VA physician, the Veteran's injury "could" be seen in a patient with multiple impact injuries to his hip.  The Veteran was noted to have undergone a left total hip arthroplasty in November 2005.  
 
At an April 2009 hearing before the undersigned the Veteran testified that, while he had participated in the five parachute jumps required to graduate from airborne school, thereafter he did not participate in additional jumps.  According to the Veteran, the only inservice injury he could recall was to a leg but he could not recall whether that injury was to his right or left leg.  In any case, the injury in question did not occur during airborne school.  The Veteran testified, however, that while in Vietnam, he often had to carry a rucksack weighing between 100 and 125 pounds.  While according to the Veteran, since discharge, he had been employed as a machine operator and supervisor, and that he had always utilized a crane to lift heavy objects.  
 
In May 2009, the Veteran's private physician indicated that he had treated the Veteran for a number of years, and that the appellant suffered from premature degenerative joint disease which had required hip replacement.  The physician additionally noted that the Veteran had been "a paratrooper in the military and made multiple jumps."  (As noted above, by his own admission, the Veteran participated in only five jumps).  According to the physician, the Veteran had a "history of several injuries while serving as a paratrooper."  But see discussion above.  Finally, this private physician was of the opinion that the Veteran's severe degenerative arthritis was the "result of his time in obligatory responsibilities while serving in the military."  
 
At an August 2009 VA examination the Veteran gave a history of an "old injury to his hip way back in the 1960's," though reportedly nothing had been broken or fractured.  According to the Veteran, for the past 20 years, he had arthritis, and might have it in his left arm and right hip.  According to the examining orthopedic surgeon, following a review of the Veteran's claims folder, as well as his history and physical examination, any relationship between the Veteran's left hip arthritis and subsequent total hip replacement and a remote injury (in service) would be purely speculative.  
 
In a January 2011 addendum to the August 2009 VA examination the same VA orthopedic surgeon indicated that, in reviewing the Veteran's claims folder, there was no documentation of any injury to his hips.  While the Veteran had reportedly performed a few (parachute) jumps, examinations conducted in 1970 were within normal limits.  While the Veteran's physician in the early seventies felt that he might have premature arthritis, by that time, the appellant was in his 50's and 60's, which, according to the VA physician, was a "very common time to get arthritis."  Following examination the pertinent diagnosis was arthritis of the hips, with postoperative residuals of a left total hip replacement.  The examining orthopedic surgeon, having reviewed the record, and examined the Veteran found no nexus between a hip disorder and service.  The examiner noted that his August 2009 opinion was premised on the fact that there was no history of any hip injury in service, in addition to a long period from the 1960's to 2011.  Under the circumstances, the physician's opinion remained that any relationship between the Veteran's arthritis and his service would be "purely speculative."  
 
In April 2012, an opinion from a  VA orthopedic surgeon was requested addressing the likelihood that the Veteran's left hip pathology, to include residuals of a total hip replacement, began or was related to his active military service, to include due to two to five inservice parachute jumps and/or other strenuous duties, including combat-related activities.  
 
In May 2012, the aforementioned VA expert indicated that, following a review of the Veteran's claims folder, it was his expert opinion that the appellant's left hip degenerative joint disease was most likely not related to his military service.  This was particularly the case given that the Veteran had served three years of military service without a history of inservice left hip injury, and performed only five parachute jumps.  Moreover, the fact that the Veteran had a subjectively normal hip at the time of his service separation examination, was "grossly inconsistent" with military service being an etiology for his present hip disease.  Further supporting this conclusion was that over 30 years had elapsed between the Veteran's military duty and his first documented hip pathology.  
 
In July 2012, the private physician who had provided the May 2009 statement reported that he had first seen the Veteran on February 22, 1982, and that the Veteran's history included serving in the military, parachute jumping  a limited number of times, as well as other duties necessary in the military.  According to the this physician, he had first seen the Veteran at an "early age," which is to say, 37, at which time the appellant had given a history of parachuting, and complained of knee pain and later developing symptoms of left hip pain.  This physician opined that given the Veteran's age and in his general condition at the time, and given the lack of other peripheral joint problems, it was apparent that hip pain was related to his activity while in the military.  Moreover, this physician opined that there was clear evidence that the Veteran's joint symptoms were caused by his activity in the military.
 
In October 2012, another opinion was requested from the VA orthopedic expert who had provided the earlier May 2012 opinion. The orthopedic expert was no provide an opinion as to the likelihood that the Veteran's left hip pathology, to include residuals of a total hip replacement, began or were related to his active military service, to include two to five inservice parachute jumps and/or other strenuous duties, including combat-related activities.  The VA orthopedic expert was directed to discuss all positive evidence in support of the Veteran's claim, including, specifically, the aforementioned May 2009 and July 2012 correspondence from the Veteran's private physician.  
 
In response to the aforementioned request, the VA orthopedic expert, in November 2012, offered the following opinion:  
 
The Veteran did not injure his left hip in service.  The Veteran did not report a left hip complaint in service.  The Veteran did not report a hip condition or complaint on his exit interview and his lower extremity exam was normal.  He only completed three years of military service and only five parachute jumps.  
 
The Veteran did injure his knee in service, but was unable to recall which leg when questioned recently.  He reports that he had to carry rucksacks in excess of 100 pounds, which, in my opinion, is not a risk factor for hip arthritis; neither is an insignificant knee injury.  
 
(The Veteran's) physician stated that 'the appellant had a history of several injuries as a paratrooper.'  This is factually incorrect by the admission of the appellant and the service medical record.  (The Veteran's private physician) also stated that the Veteran's severe arthritis was a result of his 'time and obligatory responsibilities while serving in the military.'  In July 2012, (the Veteran's private physician) added that, as early as 1982, the Veteran was seen with complaints of left hip pain which was 'related to his activity in the military.'  These statements are mere speculation and presumption from (the Veteran's private physician).  The evidence stated above makes it very unlikely that (the Veteran's private physician's) statement/presumption is correct.  This is especially supported by the fact that the first radiographic evidence of hip pathology was in 2003, over 30 years post service.  
 
Following a more recent VA examination in February 2015, a VA orthopedic surgeon, in March 2015, offered the following opinion:  
 
Review of medical records:  military service treatment records, military enlistment examination, military separation examination, civilian medical records, and the Veterans Benefits Management System (VBMS) electronic folder.  
 
An in-person physical examination and review of a concurrent Disability Benefits Questionnaire was done.  
 
The Veteran was in the service from April 1967 to April 1970.  During that time, he qualified for the Airborne and participated in five training jumps.  While in Vietnam, he was assigned to the infantry.  His medical record does not include any evidence of an injury to his hip.  He had a knee injury while playing softball.  He began to have significant pain in his left hip and knee in 1990, and had a left total hip arthroplasty in 1995.  He has a diagnosis of degenerative arthritis of both hips, left more severe than the right.  
 
This 69 year old man complains of pain in both hips, more on the left than the right.  The pain started approximately (in) 1990, and he had a left total hip arthroplasty in 1995.  Since that time, he's had less discomfort in his left hip, but continues to have some, and also occasionally has discomfort in the right side.  He uses a cane most of the time, and is limited in the amount of time he can be on his feet, and the amount of walking he can do without significant discomfort.
 
On physical exam, he uses a cane when walking.  He complains of some pain with weightbearing.  His hip range of motion is slightly limited in all planes, but he has no deformity.  His range of motion of the knees, ankles, lumbar spine, neck, and upper extremities is within normal limits for his age.  He has some discomfort at the extremes of motion of his hips, left more than right.  He has a well-healed surgical scar over his posterior lateral left hip.  
 
I have been asked to given an opinion as to whether the activities which the Veteran participated in while in the service have a relationship to the degenerative arthritis of his hips.  His significant symptoms began approximately at age 50, which is not unusual for a patient with this disease.  His military records showed no evidence of injury to his hip while in the service.  Only long-term heavy duty activity (20-30 years) has shown an increase in the incidence of hip degenerative joint disease.  The above statements contradict the various opinions of the Veteran's private physician.  My opinion is that the Veteran's left hip pathology, first objectively documented many years following service discharge, is not at least as likely as not to have had its origin during, or (to be) in some way the result of, the appellant's period of active military service.  
 
Based on the aforementioned, the Board finds that the Veteran's left hip pathology is unrelated to his period of active military service, to include the reported five parachute jumps.  In that regard, the Board finds the aforementioned opinions of various VA examiners highly probative, given that those opinions were based upon a full review of the Veteran's entire file, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's file, discussed his medical history in full, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  While it is true that, in some respects, the August 2009 VA examination and January 2011 addendum opinion might have in some respects been inadequate, they nonetheless provided important information regarding the nature and etiology of the Veteran's left hip pathology.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding  that the Veteran suffers from left hip pathology, including degenerative arthritis, which is in any way related to his period of active military service.  
 
In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  As noted above, the Veteran has attributed his degenerative arthritis of the left hip to his period of active military service, to include, specifically, injury sustained during various parachute jumps.  The preponderance of the most probative evidence, however, fails to demonstrate that the Veteran's left hip pathology had its origin in service.  While in the opinion of the Veteran's private physician, the appellant's degenerative arthritis of the left hip was the result of inservice injuries, as well as strenuous physical activity, all indications are that the opinion in question was rendered in the absence of the Veteran's claims and/or VBMS file.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Swann v. Brown, 5 Vet. App. 229 (1993).  

Moreover, even assuming, for the sake of argument, that the Veteran's private physician first saw him for various left hip-related complaints in 1982, that treatment would have occurred at a point in time 12 years following the Veteran's discharge from service.  Significantly, the Veteran himself, on numerous occasions, has placed the origin of his left hip complaints at various points in time many years following his separation from active service.  

While the Board acknowledges the Veteran's statements and testimony regarding the origin of his left hip disability, the Board rejects those assertions to the extent that he seeks, as a lay person untrained in the field of medicine, to etiologically relate his left hip pathology to his active military service.  The Veteran's statements and history, it should be noted, in particular, when weighed against the absence of any objective evidence of left hip pathology in service, or for many years following service discharge, are neither credible or of particular probative value.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under the circumstances, entitlement to service connection for the Veteran's left hip pathology must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the most probative evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER
 
Entitlement to service connection for the postoperative residuals of left total hip replacement, with degenerative arthritis, is denied.
 
 
REMAND
 
The Veteran seeks entitlement to an increased evaluation for Type II diabetes mellitus.  In this regard, in an August 2015 rating decision VA denied entitlement to an evaluation in excess of 20 percent for that disorder.  Pertinent evidence of record is to the effect that, that same month, the Veteran filed a notice of disagreement with the aforementioned denial of an increased rating.  However, the Veteran has yet to be furnished a statement of the case as required by law.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the AOJ for the following action:  
 
The AOJ must issue the Veteran a statement of the case addressing the issue of entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.  Following the issuance of the statement of the case, the Veteran is to be advised that, in order to complete his appeal as to the issue of entitlement to an increased evaluation for Type II diabetes mellitus, a timely Substantive Appeal must be filed.  If an only if the Veteran files the aforementioned timely Substantive Appeal, his case should be returned to the Board.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


